 This document was signed electronically on January 15, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: January 15, 2019




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  In re                                              )
                                                     ) Case No. 18-50757 (Jointly Administered)
  FIRSTENERGY SOLUTIONS CORP., et al.,               )
                                                     ) Chapter 11
                  Debtors.                           )
                                                     ) Judge Alan M. Koschik
                                                     )


         MEMORANDUM DECISION REGARDING DEBTORS’ MOTION
   TO ENFORCE THE AUTOMATIC STAY AND FOR CONTEMPT, CONCLUDING
    THAT MEADVILLE FORGING COMPANY’S ACTIONS TO TERMINATE ITS
     POWER SUPPLY CONTRACT WITH DEBTOR FES WAS UNLAWFUL AND
          CONSTITUTED A VIOLATION OF THE AUTOMATIC STAY

          On July 3, 2018, the debtors in these jointly administered chapter 11 cases (the

 “Debtors”) filed a motion (Docket No. 878) (the “Motion”) to enforce the automatic stay against

 respondent Meadville Forging Company, L.P. (“Meadville” or “Respondent”) and to hold

 Meadville in contempt for violating the automatic stay. The Debtors contend that Meadville

 violated the automatic stay when it unilaterally terminated its power supply agreement with




18-50757-amk       Doc 1962     FILED 01/15/19       ENTERED 01/15/19 10:00:13           Page 1 of 23
 FirstEnergy Solutions Corporation (“FES”). Meadville responds that it was free to terminate the

 contract, notwithstanding the automatic stay, pursuant to 11 U.S.C. § 556 on the grounds that it

 was a forward contract merchant, that its contract with FES was a forward contract, that the

 contract contained a so-called “ipso facto clause” permitting a nondebtor party to terminate the

 contract once its counterparty became a bankruptcy debtor, and that the prohibition against

 enforcing such ipso facto clause pursuant to 11 U.S.C. § 365(e) did not apply.

        On September 11, 2018, the Court held a final hearing on the Motion. The parties

 presented, and the Court accepted into evidence, stipulated exhibits. The parties also stipulated

 to certain undisputed facts. No live testimony or contested evidence was submitted, the parties

 relying instead of the declarations of their witnesses along with the stipulated facts and exhibits.

 For the reasons set forth herein, the Court finds that Section 365(e) prohibited Meadville from

 terminating its contract with FES and further finds that the automatic stay was applicable to

 Meadville and that Meadville violated the stay. As agreed by the parties at the September 11,

 2018 hearing, determination of an appropriate sanction, if any, for the violation will be deferred

 until a further hearing before the Court.

        This Memorandum Decision constitutes the Court’s findings of fact and conclusions of

 law pursuant to Federal Rule of Civil Procedure 52(a)(1), made applicable to this contested

 matter pursuant to Federal Rules of Bankruptcy Procedure 7052 and 9014.

                                  JURISDICTION AND VENUE

        This Court has jurisdiction over this contested matter pursuant to 28 U.S.C. § 1334 and

 General Order No. 2012-7 entered by the United States District Court for the Northern District of

 Ohio on April 4, 2012. Venue is proper pursuant to 28 U.S.C. § 1409(a). This is a core




                                                   2


18-50757-amk      Doc 1962      FILED 01/15/19         ENTERED 01/15/19 10:00:13          Page 2 of 23
 proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O) in which the Court is authorized to

 enter final judgment.

                                    PROCEDURAL HISTORY

        On July 3, 2018, the Debtors filed the Motion. (Docket No. 878.) They also filed the

 Declaration of Thomas R. Schmuhl, FES’s Director of Large Commercial and Industrial Sales, in

 support of the Motion (Docket No. 879) (the “Schmuhl Declaration”).

        On July 5, 2018, Meadville filed its response to the Motion (Docket No. 891) (the

 “Response”). That same day, the Court held an emergency hearing on the Motion (the

 “Preliminary Hearing”). At the conclusion of the Preliminary Hearing, the Court announced a

 ruling in open court granting the Motion on a limited basis and prohibiting Meadville from

 taking any further actions, or causing or permitting actions by third parties that could be

 reasonably prevented, that would implement Meadville’s stated intent to terminate its power

 supply agreement with FES and replace it with a contract with another supplier. The Court

 memorialized its ruling in an order entered July 10, 2018 (Docket No. 912) (the “Preliminary

 Order”).

        On July 13, 2018, the Court entered a scheduling order setting forth a schedule for the

 litigation of the Motion to a final order (Docket No. 960). Later, at the request of the parties, the

 scheduling order was amended on August 3, 2018 (Docket No. 1096). The amended scheduling

 order afforded both parties the opportunity to submit more robust briefing than was possible in

 the compressed, emergency timeline between the filing of the Motion and the Preliminary

 Hearing.

        On September 4, 2018, Meadville filed its supplemental response to the Motion (Docket

 No. 1271) (the “Supplemental Response”). In support of its Supplemental Response, Meadville



                                                   3


18-50757-amk      Doc 1962      FILED 01/15/19         ENTERED 01/15/19 10:00:13          Page 3 of 23
 also submitted the declarations of James J. Toy (Docket No. 1271-2) (the “Toy Declaration”),

 who formerly held positions at Meadville as Director of Purchasing & Materials and, later, Vice

 President of Operations, spanning 2006 to 2016. Meadville also submitted the declaration of

 Robert A. Lack (Docket No. 1271-5) (the “Lack Declaration”), who currently serves as Vice

 President and Chief Financial Officer of Meadville.

         On September 10, 2018, the Debtors filed their reply brief in support of the Motion

 (Docket No. 1316) (the “Reply”). The Debtors also submitted with their reply a supplemental

 declaration of Mr. Schmuhl (the “Supplemental Schmuhl Declaration”) (Docket No. 1317). The

 Schmuhl Declaration, Supplemental Schmuhl Declaration, Toy Declaration, and Lack

 Declaration, shall be referred to herein collectively as the “Declarations.”

         The Court held a final hearing on the Motion on September 11, 2018 (the “Hearing”). No

 party elected to cross-examine any of the declarants whose testimony was introduced by the

 other party. No party objected to the admission of any deposition designations or exhibits

 offered into evidence by the other, including the exhibits submitted with each of the Declarations

 and additional exhibits introduced at the Hearing. 1 While serving as an evidentiary hearing, the

 Hearing took the form of an oral argument on the Motion.

         This Memorandum Decision follows the Court’s consideration of the Motion, all of the

 parties’ briefing thereon, the Declarations, the exhibits admitted into evidence, and the

 arguments of counsel after taking the Motion under advisement at the conclusion of the Hearing.

                                            FINDINGS OF FACT

         The findings of fact herein are based on (i) the Court’s docket, (ii) the joint stipulations of

 the parties (Docket No. 1271 Ex. 1) (the “Stipulations”), (iii) the testimony contained in the


 1
   The parties acknowledged that there was some overlap between the exhibits to the Declarations and the exhibits
 submitted at the Hearing.

                                                         4


18-50757-amk        Doc 1962        FILED 01/15/19           ENTERED 01/15/19 10:00:13                Page 4 of 23
 Declarations; and (iv) the exhibits admitted into evidence at the Hearing, which include, inter

 alia, all exhibits to each of the Declarations.

         On March 31, 2018, each of the Debtors filed a voluntary petition for relief under chapter

 11 of the Bankruptcy Code with the Court. The Debtors’ cases were consolidated for procedural

 purposes only and are being jointly administered. The Debtors are operating their businesses and

 managing their property as debtors-in-possession pursuant to Sections 1107(a) and 1108 of the

 Bankruptcy Code. As part of its business, Debtor FES engages in the purchase and sale of

 electricity in the retail market for profit.

         Among other things, FES enters into electricity supply agreements with large commercial

 and industrial (“LCI”) customers. As of July 3, 2018, the date of the Schmuhl Declaration, FES

 had 938 large- and medium-sized commercial and industrial customers in its retail book of

 business, which has been marketed for sale and is the subject of a sale agreement not yet

 approved by the Court. 2 FES is concerned that if Meadville and other retail customers are

 permitted to unilaterally terminate their contracts with the Debtors while their chapter 11 cases

 are pending, the value of the sale of those retail contracts would be impaired, perhaps

 significantly. FES’s projected future revenue from its contract with Meadville is over $7.2

 million.

         Meadville is a forging business located in Meadville, Pennsylvania, that manufactures

 forged metal parts for the automotive industry. The commercial relationship between FES and

 Meadville dates back to at least 2010. In July of 2010, FES and Meadville entered into a




 2
   The sale agreement regarding FES’s retail book, including FES’s contracts with LCI customers as well as
 residential, government aggregation, and other customers, is the subject of both a sale motion (Docket No. 908),
 whose final hearing has been adjourned numerous times, and an adversary proceeding, AP No. 18-05081, wherein
 the stalking horse bidder, Exelon Generating Company, LLC, seeks to enforce the sale agreement. Both the sale
 motion and the Exelon adversary proceeding remain pending as of the date of this Memorandum Decision.

                                                         5


18-50757-amk        Doc 1962        FILED 01/15/19           ENTERED 01/15/19 10:00:13               Page 5 of 23
 “Customer Supply Agreement” (Schmuhl Declaration Ex. 1) (the “CSA”) for the supply of

 electricity to two of Meadville’s locations, or “service addresses.” (Stipulations ¶ 4.) Meadville

 requires certain commodities in the conduct of its business including electricity, natural gas, and

 certain industrial metals, including steel.

         Meadville enters into forward contracts for the purchase of commodities needed in the

 operation of its business, and a schedule of such contracts was admitted into evidence. The

 schedule contains thirty-six such contracts, but only three of them (other than the CSA with FES)

 concern electricity. One of those, a purchase agreement with Source Power & Gas, LLC, is not

 scheduled to start until 2020. A second contract’s start date was July 1, 2018, suggesting it was

 intended as a replacement for the electricity purchased pursuant to the CSA.

         Meadville’s third non-FES electricity contract is not an agreement for the purchase or

 sale of power at all, or even to hedge against a commodity price risk. It is an Energy

 Management Agreement, dated March 28, 2014, between Meadville and EnerNOC, Inc.

 Pursuant to that agreement, Meadville agrees to curtail its energy use during specified periods

 identified by PJM 3 when there is high demand for electricity. EnerNOC acts as a “Curtailment

 Service Provider” for PJM, and in that role, compensates Meadville both for holding itself open

 to respond to such demands from PJM, and for actually curtailing its energy use when called

 upon to do so. As of the September 11, 2018 hearing, PJM had never called upon Meadville to

 curtail its electricity usage pursuant to the EnerNOC agreement. In such a hypothetical event,

 Meadville would not sell any electricity to EnerNOC or any other party; rather, it would simply




 3
   PJM Interconnection is a regional transmission organization. It coordinates the movement of wholesale electricity
 in all or parts of 13 states and the District of Columbia, including Pennsylvania. It is one of the primary channels
 into and through which FES sells power, including to Meadville.

                                                          6


18-50757-amk        Doc 1962        FILED 01/15/19            ENTERED 01/15/19 10:00:13                Page 6 of 23
 purchase and consume less electricity than usual, allowing that electricity to be available to other

 purchasers and consumers instead.

         The parties specifically stipulated that electricity is a “commodity” and the CSA is a

 “forward contract,” as each of those terms are defined in the Bankruptcy Code. (Stipulations

 ¶ 5.) While these are at least in part conclusions of law, the Court accepts the parties’ joint

 characterization of both electricity and the CSA as being obviously correct.

         Meadville is the end user of all electricity it purchases from FES pursuant to the CSA. It

 does not trade or re-sell electricity. Indeed, Meadville is incapable of doing so. Meadville can

 only purchase electricity from FES by drawing it and consuming it. The CSA is a requirements

 contract.

         Paragraph 24 of the CSA provides that a party shall be in default in the event of, among

 other things, “either party or its guarantors voluntarily or involuntarily filing for bankruptcy,

 becoming bankrupt or being forced into bankruptcy.” The CSA further states that “[i]n the event

 of default by one Party, the other Party may in its sole discretion terminate this Agreement upon

 written notice to the defaulting Party as soon as such termination is permitted consistent with

 state and Electric Utility rules, orders, and tariffs.”

         Paragraph 41 of the CSA states:

         The parties acknowledge and agree that the transaction contemplated under this
         Agreement constitutes a “forward contract” with the meaning of the United States
         Bankruptcy Code, and the Parties further acknowledge and agree that each Party
         is a “forward contract merchant” within the meaning of the … Bankruptcy Code.”

         In September 2014, the CSA was amended via a “Fixed Price Pricing Attachment,”

 which added a third service address and changed the price Meadville paid for electricity.

 (Stipulations ¶ 9; Schmuhl Declaration Ex. 2.)




                                                     7


18-50757-amk      Doc 1962       FILED 01/15/19          ENTERED 01/15/19 10:00:13        Page 7 of 23
        In early 2016, FES notified Meadville that certain new pass-through costs to be imposed

 on FES and other power generators would be passed onto Meadville pursuant to the terms of the

 CSA. As a result, in February 2016, FES and Meadville agreed to a “blend and extend”

 agreement, whereby such pass-through costs were “blended” with lower energy prices over an

 extended contract term. Specifically, the term of the CSA was extended from January 2018 to

 December 2020. This agreement is memorialized in the Fixed Price Blend and Extend

 Amendment No. 2 to Customer Supply Agreement. (Stipulations ¶ 11; Schmuhl Declaration Ex.

 3.)

        On April 10, 2018, following the filing of the Debtors’ bankruptcy petitions, Meadville

 notified FES on a telephone call that Meadville was considering terminating the CSA because

 electricity could be purchased more cheaply and because Meadville believed the terms of the

 CSA permitted Meadville to terminate it because of the bankruptcy filing.

        On April 11, 2018, FES sent a letter to Meadville offering to renegotiate the price of the

 CSA, but arguing that any attempt by Meadville to terminate the agreement unilaterally would be

 unlawful (Stipulations ¶ 14; Schmuhl Declaration Ex. 4) (the “April 11 Letter”).

        On April 17, 2018, Meadville sent a letter to FES stating that Meadville was terminating

 the CSA (Stipulations ¶ 15; Motion Ex. B) (the “Termination Letter”).

        On April 27, 2018, the Debtors’ counsel sent a letter to Meadville’s counsel, stating that

 Meadville’s attempt to terminate the CSA was a violation of the automatic stay and void

 (Stipulations ¶ 16; Motion Ex. C) (the “Stay Notice Letter”).

        On May 1, 2018, Meadville’s counsel responded to the Stay Notice Letter and argued to

 the Debtors’ counsel that Meadville was exercising its rights under the CSA as authorized by the

 Bankruptcy Code and the specific provisions of the contract, quoted above, in which the parties



                                                 8


18-50757-amk     Doc 1962      FILED 01/15/19        ENTERED 01/15/19 10:00:13         Page 8 of 23
 acknowledge each other to be forward contract merchants (Motion Ex. D; see also Stipulations

 ¶ 17) (the “Stay Notice Response Letter”). In the Stay Notice Response Letter, Meadville’s

 counsel therefore argued that the automatic stay did not apply to Meadville’s termination of the

 CSA.

        The electricity market in Pennsylvania is structured so that Meadville has the ability to

 unilaterally cease receiving electricity from FES. Once Meadville entered into an alternative

 agreement with another electricity provider, the new provider informed the relevant distribution

 company (an entity known as Penelec) that the switch had been made. On June 28, 2018, FES

 received notice from Penelec that Meadville had switched providers at one of Meadville’s three

 service addresses (Stipulations ¶ 19; Schmuhl Declaration Ex. 5) (the “Drop Notice”). On June

 29, 2018, Meadville ceased purchasing electricity from FES at the service address in the Drop

 Notice. At the July 5, 2018 Preliminary Hearing, it was believed by counsel that Meadville’s

 other two service addresses had not yet switched their electricity supplier. It was understood, as

 a result of the Court’s preliminary ruling at the Preliminary Hearing, memorialized by the

 Court’s July 10, 2018 Preliminary Order, that Meadville was directed to take every reasonable

 effort to prevent switching the electricity provider at its two remaining service addresses from

 FES to Meadville’s replacement electric power supplier.

                                       LEGAL ANALYSIS

 I.     Unless an Exception Applies, the Bankruptcy Code’s Automatic Stay and Provisions
        Governing Executory Contracts Prohibit Meadville from Enforcing the CSA’s Ipso
        Facto Clause.

        Upon the filing of the Debtors’ bankruptcy petitions, the Debtors’ estates succeeded to

 the rights the Debtors had prepetition in their executory contracts and unexpired leases, and

 unless an exception applies, the automatic stay prohibits any acts to terminate or modify the



                                                  9


18-50757-amk     Doc 1962      FILED 01/15/19         ENTERED 01/15/19 10:00:13         Page 9 of 23
  estates’ interests in those contractual rights. Computer Communications Corp. v. Codex Corp.

  (In re Computer Communications, Inc.), 824 F.2d 725, 731 (9th Cir. 1987) (nondebtor

  counterparty violated the automatic stay by unilaterally terminating an executory contract); In re

  Board of Directors of Compañia General de Combustibles S.A., 269 B.R. 104, 113 (Bankr.

  S.D.N.Y. 2001) (“Under the Bankruptcy Code … a debtor has until confirmation of a plan … to

  either assume or reject an executory contract. …. During such time a creditor is ordinarily barred

  by the automatic stay from terminating the contract.”) (citations omitted); In re Elder-Beerman

  Stores Corp., 195 B.R. 1019, 1024 (Bankr. S.D. Ohio 1996) (“Thus while parties may otherwise

  be permitted to terminate an agreement under state contract law, in bankruptcy such a

  termination would be in violation of the stay, and the parties must seek permission of the court to

  act.”); In re Redpath Computer Services., Inc., 181 B.R. 975, 978 (Bankr. D. Ariz. 1995) (“An

  executory contract that is property of the estate can only be terminated after a grant of relief from

  stay.”); In re Tudor Motor Lodge Associates, Limited Partnership, 102 B.R. 936, 951 (Bankr.

  D.N.J. 1989) (postpetition efforts to terminate executory franchise or license agreement that had

  not been properly terminated prepetition were subject to the automatic stay); see also 3 Collier

  on Bankruptcy ¶ 362.03[5][a], p. 362-32 (Richard Levin & Henry J. Sommer eds., 16th ed.) (“As

  property of the estate, the debtor’s interests in [executory] contracts or leases are protected

  against termination or other interference that would have the effect of removing or hindering the

  debtor’s rights in violation of section 362(a)(3).”)

         Furthermore, while the automatic stay alone does not modify the express terms of

  executory contracts themselves and therefore does not prohibit their expiration by their stated

  terms, the Bankruptcy Code separately prohibits the termination or modification of any

  executory contract or unexpired lease based on any provision therein that is conditioned on (a)



                                                   10


18-50757-amk      Doc 1962      FILED 01/15/19       ENTERED 01/15/19 10:00:13             Page 10 of 23
  the insolvency or financial condition of the debtor at any time before the closing of the case, (b)

  the commencement of any bankruptcy case, or (c) the appointment or taking possession by a

  trustee in a bankruptcy case or a custodian prepetition. 11 U.S.C. § 365(e). Paragraph 24 of the

  CSA is just such an “ipso facto” clause.

         Meadville does not contest these basic rules. Meadville instead argues that one of the

  express exceptions in the Bankruptcy Code does apply, which would allow both the activation of

  the ipso facto clause of paragraph 24 of the CSA and the termination of the CSA pursuant to that

  clause notwithstanding the automatic stay.

  II.    The Exception to the Automatic Stay Established by Bankruptcy Code Section 556
         Does Not Apply to Meadville Because it is Not a Forward Contract Merchant.

         Meadville argues, based on both the stipulation of the parties in the CSA and the nature

  of their businesses and transactions, that Meadville is a “forward contract merchant” and the

  CSA is a “forward contract.” Meadville contends that under those circumstances it is allowed an

  express exception from the automatic stay allowing it to liquidate, terminate, or accelerate

  commodity contracts and forward contracts:

         The contractual right of a commodity broker, financial participant, or forward
         contract merchant to cause the liquidation, termination, or acceleration of a
         commodity contract, as defined in section 761 of this title, or forward contract
         because of a condition of the kind specified in section 365(e)(1) of this title, and
         the right to a variation or maintenance margin payment received from a trustee
         with respect to open commodity contracts or forward contracts, shall not be
         stayed, avoided, or otherwise limited by operation of any provision of this title or
         by the order of a court in any proceeding under this title.

  11 U.S.C. § 556. “Forward contract merchant” is a defined term in the Bankruptcy Code:

         The term “forward contract merchant” means a Federal reserve bank, or an entity
         the business of which consists in whole or in part of entering into forward
         contracts as or with merchants in a commodity (as defined in section 761) or any
         similar good, article, service, right, or interest which is presently or in the future
         becomes the subject of dealing in the forward contract trade.



                                                   11


18-50757-amk      Doc 1962      FILED 01/15/19       ENTERED 01/15/19 10:00:13             Page 11 of 23
  11 U.S.C. § 101(26). This provision “sets forth two elements that a party must meet to be a

  forward contract merchant: 1) its business must consist in whole or in part of entering into

  forward contracts as or with merchants; and 2) the contract must involve a commodity or similar

  good, article, service, right, or interest.” DeGirolamo v. McIntosh Oil Co. (In re Laurel Valley

  Oil Co.), 2013 WL 832407, *4 (Bankr. N.D. Ohio Mar. 5, 2013) (Kendig, J.).

         Based on the Court’s findings of fact as set forth above, the Court concludes that

  Meadville does not meet the legal definition of a forward contract merchant, and therefore is

  unable to rely on that status to invoke the safe harbor provided by Section 556.

         A.      The Text of the Contract is Not Dispositive.

         As a threshold matter, the Court must grapple with the fact that the plain text of the CSA

  states that both parties are forward contract merchants as that term is used by the Bankruptcy

  Code. Meadville argues that affording Meadville status as a forward contract merchant was part

  of the bargain that FES made, and that therefore ignoring paragraph 41 of the CSA would

  essentially rewrite the contract to excuse FES from a consequence of a bad bargain.

         However, the parties cannot directly agree to confer legal status as forward contract

  merchant on Meadville, and bind this Court to that conclusion, any more than they could have

  backed into that status by mutually signing an agreement stipulating that Meadville is a Federal

  Reserve Bank. When noting the limits of litigation stipulations, which have been described as

  “the analogue of terms binding parties to a contract,” TI Federal Credit Union v. DelBonis, 72

  F.3d 921, 928 (1st Cir. 1995), courts have consistently held that “parties may not stipulate to the

  legal conclusions to be reached by the court.” Saviano v. C.I.R., 765 F.2d 643, 645 (7th Cir.

  1985); accord DelBonis at 928; see also Swift v. Hocking River Ry. Co., 243 U.S. 281, 289-90

  (1917) (“If [a] stipulation is to be treated as an agreement concerning the legal effect of admitted

  facts, it is obviously inoperative; since the court cannot be controlled by agreement of counsel on
                                                   12


18-50757-amk      Doc 1962      FILED 01/15/19       ENTERED 01/15/19 10:00:13           Page 12 of 23
  a subsidiary question of law.”). Put another way, allowing parties to agree or stipulate to

  forward contract merchant status would allow for the possibility that this Court should accord

  such treatment to an entity that is not a Federal Reserve Bank and is not engaged in business

  which consists in whole or in part of entering into forward contracts as or with merchants in a

  commodity, notwithstanding Congress’ clear direction that only such entities should qualify for

  that status. It is not a subject of private negotiation.

          Thus, for example, in In re Mirant Corp., 303 B.R. 319 (Bankr. N.D. Tex. 2003), the

  court held that a governmental entity was not a forward contract merchant despite a prepetition

  agreement stating that the governmental entity in question was a forward contract merchant,

  because governmental units were not included within the legal definition of “persons” who

  could, in turn, qualify as forward contract merchants within that statutory definition. Id. at 326-

  27. 4

          The Court in In re Clear Peak Energy, Inc., 488 B.R. 647 (Bankr. D. Ariz. 2013), may

  have reached a contrary conclusion with respect to whether a contractual provision can create

  forward contract merchant status. See id. at 661 (emphasizing that despite not drafting the

  contractual provision at issue acknowledging both parties to the contract to be forward contract

  merchants, the Debtor signed and did not ask for it to be stricken or reworded). To the extent the

  Clear Peak Energy court intended to suggest that a standalone contractual provision would be

  sufficient to confer such status regardless of whether the party in question would otherwise

  satisfy the definition in Section 101(26), this Court disagrees. However, Clear Peak Energy also




  4
    The definition of forward contract merchant in 11 U.S.C. § 101(26) was later amended by the Bankruptcy Abuse
  Prevention and Consumer Protection Act of 2005 (BAPCPA), Pub. L. 109-8, 119 Stat. 23. Following the effective
  date of BAPCPA, the definition of “forward contract merchant” was expanded so that “entit[ies],” not merely
  “person[s],” qualified. Federal Reserve Banks were also included within the definition of forward contract merchant
  at that time.

                                                          13


18-50757-amk        Doc 1962        FILED 01/15/19          ENTERED 01/15/19 10:00:13                 Page 13 of 23
  found that (a) the debtor met the definition of a forward contract merchant based on the nature of

  the contracts at issue, and (b) the debtor’s status was irrelevant because the nondebtor

  counterparty was a forward contract merchant and “Section 101(26) only requires that one party

  to the contract be so designated.” 5 Id. at 661 (citing BCP Liquidating LLC v. Bridgeline Gas

  Marketing., LLC (In re Borden Chemicals and Plastics Operating Limited Partnership), 336

  B.R. 214, 225 (Bankr. D. Del. 2006)). Therefore, Clear Peak Energy’s reading of the law


  5
    As an aside, it is necessary to take a moment to distinguish between two separate Bankruptcy Code safe harbor
  defenses that turn on whether or not a party is a forward contract merchant and whether only one party to a
  transaction, both parties to the transaction, or only one specific party to the transaction must be a forward contract
  merchant. The set of cases cited herein and in the parties’ briefs regarding the definition of forward contract
  merchant include various opinions wrestling with either one defense or the other. Because it includes cases
  involving different statutes and safe harbor defenses, the analysis is susceptible to confusion. In some cases,
  opinions may internally confuse these two defenses.

  In the case before the Court, as previously explained in this Memorandum Decision, the question is whether the
  automatic stay was violated when the nondebtor party to a contract terminated it pursuant to ipso faco clause and
  whether such a termination was prohibited by 11 U.S.C. § 365(e). The possible safe harbor defense that might allow
  this action notwithstanding Sections 362(a)(3) and 365(e) is 11 U.S.C. § 556. Section 556 permits a nondebtor who
  is a forward contract merchant to terminate a contract with a debtor pursuant to an ipso facto clause and exempts
  such action from the stay. Only one party must be a forward contract merchant and that party must be the nondebtor
  party. This is so because the statute provides that “[t]he contractual right of a . . . forward contract merchant to
  cause the . . . termination . . . of a forward contract because of [an ipso facto clause in the contract] . . . shall not be
  stayed.” 11 U.S.C. § 556. Among the cases cited herein that concern the Section 556 safe harbor are Clear Peak
  Energy, 488 B.R. 647 (Bankr. D. Ariz. 2013), and Mirant, represented by two opinions, 303 B.R. 319 (Bankr. N.D.
  Tex. 2003), and 310 B.R. 548 (Bankr. N.D. Tex. 2004).

  An entirely separate safe harbor defense is found in 11 U.S.C. § 546(e). That defense is an exception to the
  avoidance of certain transfers, such as fraudulent transfers or preferences, pursuant to 11 U.S.C. §§ 544, 545, 547,
  548(a)(1)(B), and 548(b). This defense precludes avoidance of any margin or settlement payment “by or to” a
  forward contract merchant. 11 U.S.C. § 546(e). Pursuant to this defense, either party may be a forward contract
  merchant for the defense to apply. It could be either the debtor who made the transfer or the nondebtor transferee.
  The cases cited herein regarding the definition of forward contract merchant that concern the Section 546(e) defense
  include, Laurel Valley Oil Co., 2013 WL 832407 (Bankr. N.D. Ohio, Mar. 5, 2013) and Borden Chemicals, 336
  B.R. 214 (Bankr. D. Del. 2006).

  Clear Peak Energy confuses these separate defenses and their respective lines of cases. Clear Peak Energy
  incorrectly relied on the “either party” formulation of the Section 546(e) defense to an avoidance action. Clear Peak
  Energy concerned, as this case does, Section 556’s defense to a nondebtor party’s termination of a contract with the
  debtor. Under Section 556, the nondebtor party must be a forward contract merchant. Clear Peak Energy relied
  upon Borden, which did concern the Section 546(e) defense to an avoidance action. 488 B.R. at 661. In so doing,
  Clear Peak Energy overlooked the plain language of Section 556. Nevertheless, it correctly concluded separately
  that the nondebtor party was a forward contract merchant and that the debtor’s status was irrelevant.

  While all of these opinions offer relevant analysis of who is or is not a forward contract merchant, the present case
  concerns the Section 556 defense. It is Meadville, the non-party debtor, who must be a forward contract merchant
  for the defense to apply. FES’s status as forward contract merchant is irrelevant.

                                                              14


18-50757-amk          Doc 1962         FILED 01/15/19            ENTERED 01/15/19 10:00:13                    Page 14 of 23
  regarding whether forward contract merchant status is eligible for stand-alone negotiation

  between two private parties was not determinative of its ultimate decision in that case.

         Paragraph 41 of the CSA also cannot be saved by offering a more limited interpretation

  in which it is simply a bilateral waiver of FES’s right to argue, as it has, that Meadville does not

  meet the statutory definition of a forward contract merchant. While a prepetition debtor has the

  power to enter into a contract binding upon the debtor under nonbankruptcy law, a “pre-

  bankruptcy debtor simply does not have the capacity to waive rights bestowed by the Bankruptcy

  Code upon a debtor in possession, particularly where those rights are as fundamental as the

  automatic stay.” In re Pease, 195 B.R. 431, 433 (Bankr. D. Neb. 1996) (regarding prepetition

  waiver of automatic stay); accord In re Trans World Airlines, 261 B.R. 103, 114-15 (Bankr. D.

  Del. 2001). “The Bankruptcy Code pre-empts the private right to contract around its essential

  provisions.” Pease at 435. Given that forward contract merchant status gives an entity access to

  certain immunities to claims and rights of trustees and debtors-in-possession under the

  Bankruptcy Code, including Section 556’s exception to the operation of the automatic stay at

  issue here, prepetition attempts to contract into such a status must be similarly disfavored.

  Therefore, in paragraph 41 of the CSA, FES and Meadville attempted to grant each other

  something that was not theirs to grant. That paragraph of the CSA is therefore unenforceable.

         B.      Meadville Is Not a Forward Contract Merchant Because It Is Not in the
                 Business of Entering into Forward Contracts for Profit.

         Because the prepetition contract itself cannot excuse Meadville from its obligation to

  meet the statutory definition of a forward contract merchant on its own merit, if Meadville

  intends to take advantage of Section 556’s statutory safe harbor allowing a nondebtor to

  terminate a forward contract with a bankruptcy debtor on the grounds of an ipso facto clause

  alone, the Court must determine whether the evidence establishes that Meadville is a forward

                                                   15


18-50757-amk      Doc 1962      FILED 01/15/19       ENTERED 01/15/19 10:00:13            Page 15 of 23
  contract merchant. It does not. In fact, it shows the contrary. In the language of the statute, the

  “business” of Meadville does not consist, even in part, of entering into forward contracts as or

  with merchants in electricity.

         The bankruptcy court in Laurel Valley Oil recognized a split in authority regarding the

  breadth of the definition of “forward contract merchant,” and subsequent developments in the

  caselaw since that decision in 2013 do not appear to have narrowed that split:

         While few courts have analyzed the definition of forward contract merchant, those
         that have reached opposing conclusions of the breadth of the definition. To find a
         narrow definition, one court focused on the words “business” and “merchant.”
         Mirant Americas Energy Marketing, L.P. v. Kern Oil & Refining Co. (In re
         Mirant Corp.), 310 B.R. 548, 567 (Bankr. N.D.Tex. 2004). The Mirant court
         defined a “merchant” as “one that is not acting as either an end-user or a producer
         ... [r]ather ... is one that buys, sells or trades in a market.” 310 B.R. at 567 (citing
         Black's Law Dictionary 1001 (7th ed.1999)). The Mirant court defined “business”
         as “something one engages in to generate a profit.” 310 B.R. at 568. To reach
         these conclusions, the court emphasized that the term forward contract merchant
         should not mean that every party to a contract for goods or services falls within
         the definition. Id. Rather, the court concludes that “a forward contract merchant is
         a person that, in order to profit, engages in the forward contract trade as a
         merchant or with merchants.” Id.; accord Superior Livestock Auction, Inc. v. E.
         Livestock co., LLC (In re E. Livestock Co., LLC), Case No. 10–93905–BHL–11,
         Adv. No. 11–59088, 2012 Bankr.LEXIS 1469, at 17–19 (Bankr.S.D.Ind. Apr. 5,
         2012); Magnesium Corp. of Am. 460 B.R. at 376.

         At the opposite end of the spectrum, another court discussed that the inclusion of
         the phrase “in whole or in part” in the definition has the effect of including
         “essentially any person that is in need of protection with, respect to a forward
         contract in a business setting should be covered, except in the unusual instance of
         a forward contract between two nonmerchants who do not enter into forward
         contracts with merchants.” BCP Liquidating LLC v. Bridgeline Gas Marketing,
         LLC (In re Borden Chemicals and Plastics Operating L.P.), 336 B.R. 214, 225
         (Bankr.D.Del.2006) (quoting 5 Collier on Bankruptcy § 556.03[2] at 556–6 (15th
         ed. Rev.2001)). This definition provides a much broader scope than the definition
         set forth in Mirant.

  Laurel Valley Oil at *4. The Debtors urge this Court to adopt the narrow Mirant definition and

  conclude that a “merchant” must refer to an entity that is not acting as either an end user or a

  producer, but rather buys, sells, or trades in a market. (Motion at 11.) The Debtors also urge this


                                                    16


18-50757-amk      Doc 1962         FILED 01/15/19    ENTERED 01/15/19 10:00:13             Page 16 of 23
  Court to adopt the Mirant definition of “business” and conclude that a business is something one

  engages in to generate a profit. (Reply at 12.) Meadville, by contrast, urges this Court to adopt

  the broader definition of forward contract merchant in the Borden decision, focusing on the

  phrases “in whole or in part” and “as or with merchants” contained in the statutory definition.

  Meadville also emphasizes that “Section 101(26) only requires that one party to the contract be a

  forward contract merchant,” 6 (Response at 5), and that the statute provides that “forward

  contracts can be entered into ‘with merchants’ and not just ‘as merchants’” (Supplemental

  Response at 6).

           Meadville is correct that Section 101(26) establishes that a forward contract merchant can

  be one who enters into forward contracts with a merchant and not merely as a merchant.

  However, in both cases, the statute requires that a forward contract merchant be an entity “the

  business of which consists in whole or in part of entering into forward contracts.” The statute’s

  “[u]se of the terms ‘business’ and ‘merchant’ is significant. Without references to ‘business’ and

  ‘merchant,’ the definition of ‘forward contract merchant’ could as easily have been ‘a person that

  enters into forward contracts.’” Mirant, 310 B.R. 548, 567 (Bankr. N.D. Tex. 2004). Congress

  did not intend for Section 556 to “lead to virtually every person that is party to a contract for

  goods or services … being permitted to ignore the automatic stay and to enforce ipso facto

  clauses.” Mirant 310 B.R. at 568. If Congress intended that result, it could have written

  Sections 556 and 101(26) much more simply and directly to provide so. The language in Section

  101(26) suggests that a more limited universe of entities qualify as forward contract merchants.

  Any other interpretation would lead to the absurd result of an exception swallowing the rule. In


  6
    Like Clear Peak Energy, Meadville confuses the Section 546(e) safe harbor defense to avoidance actions with the
  Section 556 safe harbor defense to the automatic stay and the prohibition against terminating contracts pursuant to
  an ipso facto clause relevant here. See footnote 5, supra. It is true that only one party must be a forward contract
  merchant for the Section 556 defense to apply here, but that party must be Meadville.

                                                           17


18-50757-amk        Doc 1962         FILED 01/15/19          ENTERED 01/15/19 10:00:13                  Page 17 of 23
  this case, the rule at issue (the automatic stay) is fundamental to the Bankruptcy Code and the

  reorganization process. For these reasons, the Court adopts the narrow definition of forward

  contract merchant articulated by Mirant and rejects the broader definition embraced by Borden.

         Notwithstanding adopting the Mirant definition for now, the Court is concerned that the

  definition of “merchant” relied upon by Mirant, which excludes producers and end users, may be

  too restrictive for the purposes of the Bankruptcy Code’s definition of forward contract merchant

  in Section 101(26). Even the Debtors acknowledge that it is possible for an end user to also

  participate in the forward contract trade if it, in addition to being an end user of a commodity,

  also separately buys, sells, or trades in the forward contract market of that commodity to

  generate a profit. (Reply at 18.) Similar problems could arise from the exclusion of producers

  from the definition of “merchant.” It hardly seems farfetched to posit the existence of a

  commodity producer whose business also consists of entering into forward contracts for the

  commodity produced—quite possibly as the entity’s dominant means of profiting from what it

  produces, for that matter. That issue can await testing another case, however. In this case, what

  is critical is the nature of Meadville’s “business.”

         For Meadville to be a forward contract merchant, Meadville’s business must consist, in

  whole or in part, of entering into forward contracts for electricity. More specifically, Meadville

  must enter into forward contracts for the purchase and sale of electricity to generate a profit.

  Merely entering into supply contracts as an end user of electricity is insufficient. See Mirant,

  310 B.R. at 568 (rejecting argument “that any person that, in connection with its business, enters

  into forward contracts is within the scope of Code section 101(26)”).

         Entering into supply contracts as an end user and consumer, even if such contracts meet

  the definition of forward contracts in Section 101(25), is the extent of Meadville’s involvement



                                                    18


18-50757-amk      Doc 1962      FILED 01/15/19           ENTERED 01/15/19 10:00:13        Page 18 of 23
  with forward contracts for electric power. The CSA is a requirements contract. Under the CSA,

  Meadville cannot buy more power than it consumes, and prior to the petition date, Meadville had

  no other active contracts to purchase electricity. Meadville does not generate its own electricity,

  nor is electricity a byproduct of its manufacturing processes. Nothing in the record suggests that

  Meadville has the ability to store any meaningful volume of electricity. It does not acquire rights

  to third parties’ electricity that can be resold for profit. Therefore, Meadville is not in a position

  to sell or resell electricity, whether by forward contracts or otherwise, and does not do so.

  Moreover, Meadville does not advertise or market itself as a purchaser or seller of electricity,

  and does not broker or trade forward contracts for electric power.

         Meadville’s participation in PJM’s demand response program via the EnerNOC

  Agreement is likewise not part of Meadville’s “business” within the meaning of the statute, nor

  is the EnerNOC Agreement a forward contract. In Mr. Toy’s deposition, which was introduced

  into evidence, he agreed with PJM’s description of the demand response program administered

  by EnerNOC as a “voluntary program that compensates end users for reducing their electricity

  load.” (Toy Dep. at 91:10-20.) He further testified that Meadville is such an end user retail

  customer. (Id. at 91:21-24.) In his declaration, Mr. Toy does characterize the EnerNOC

  Agreement as the “EnerNOC Resell Agreement” and claims that “Meadville sells a portion of

  the energy purchased from FES to EnerNOC who then sells the electricity back into [PJM.]”

  (Toy Declaration ¶ 12.) However, from 2010 until June of 2018, FES was Meadville’s single

  supplier of electricity at all three of its services addresses via the CSA. Under the CSA,

  Meadville only purchases the energy it consumes in its operations and is not permitted to

  purchase a surplus. The EnerNOC Agreement itself does not describe its operation as having




                                                    19


18-50757-amk      Doc 1962       FILED 01/15/19       ENTERED 01/15/19 10:00:13             Page 19 of 23
  EnerNOC either purchase electricity from Meadville or gain access to Meadville’s rights to

  purchase electricity from FES.

         Both Meadville’s forward contracts for electricity and its participation in PJM’s demand

  response program are ancillary to Meadville’s actual business. That business is manufacturing

  metal parts for the automotive industry. Meadville’s contracts with suppliers of electricity, and

  its voluntary participation in PJM’s demand response program, are aimed at controlling the costs

  of one of its manufacturing inputs -- electric power -- necessary to engage in that business.

  Meadville’s involvement in the electricity markets is necessitated solely by its involvement in

  manufacturing. It seeks to hedge against price fluctuations in the market for electric power, not

  to profit from that market. If Meadville’s manufacturing operations ceased, it would and could

  gain no further benefit from any of its contracts for electricity; they are not separate profit

  centers. While the record does not contain evidence directly on this point, evidence was

  introduced suggesting that PJM generally offers the opportunity to participate in demand

  response programs like the one administered by EnerNOC only to large users, who presumably

  have the ability to make more material contributions to reducing the load on the grid at times of

  high demand. If Meadville’s manufacturing operations ceased, Meadville would also likely

  become ineligible for participation in such programs, because that program compensates heavy

  users for maintaining the ability to curtail heavy demand upon the grid, and Meadville would no

  longer be such a user without its manufacturing business.

         Meadville’s business does not consist in whole or in part of entering into forward

  contracts. That is not Meadville’s business at all. While Meadville is correct that a statute

  should be interpreted to give all words meaning, Meadville’s argument would impermissibly

  exaggerate the meaning of the phrase “business consisting in part” to include activity that is not



                                                    20


18-50757-amk      Doc 1962      FILED 01/15/19        ENTERED 01/15/19 10:00:13             Page 20 of 23
  its business at all. Therefore, Meadville is not a forward contract merchant with respect to the

  electric power market and was not entitled to invoke the ipso facto clause in the CSA and

  terminate that contract pursuant to 11 U.S.C. § 556.

          Termination of a debtor-in-possession’s executory contract pursuant to one ipso facto

  clause by a nondebtor party is prohibited by 11 U.S.C. § 365(e) and is a violation of the

  automatic stay imposed by 11 U.S.C. § 362(a)(3). No exception to that rule applies in this

  instance.

  III.    The Issue of Sanctions is Deferred.

          While the parties briefed the question of whether sanctions against Meadville might be

  appropriate if the Court found, as it has, that Meadville’s purported termination of the CSA

  violated the automatic stay, they did not brief in detail their theory of what would be an

  appropriate sanction. No evidence was introduced regarding the economic damage, if any,

  resulting from Meadville’s threat to terminate the CSA and replace FES with another electricity

  supplier, its refusal to abide by the warnings of the Debtor’s bankruptcy counsel, and its switch

  of one of its three facilities to a different electricity provider before the Court issued its

  Preliminary Order on July 10, 2018. Neither was any evidence introduced as to FES’s legal

  costs relating to this episode nor was any detailed argument made as to whether reimbursement

  of any or all of that cost would serve as an appropriate sanction. Indeed, the argument at the

  Hearing did not even focus on the appropriate standard for determining whether and when

  sanctions are appropriate for a stay violation in a case involving a corporate debtor. At the

  Hearing, the parties both expressed the position that the issue of sanctions should be deferred

  until the questions of whether Meadville’s contract termination was lawful and whether the

  automatic stay had been violated had been answered. This Memorandum Decision, therefore,

  does not reach the issue of sanctions, including what acts constituted a willful and/or bad faith
                                                     21


18-50757-amk       Doc 1962      FILED 01/15/19        ENTERED 01/15/19 10:00:13             Page 21 of 23
  violation of the stay, what legal theory of sanctions would be appropriate, and what amount of

  sanctions would be supported by evidence that may be introduced. The Court will promptly

  schedule a status conference to determine a schedule for further proceedings to address the issue

  of whether Meadville should be sanctioned for its violation, and if so, to what extent.

                                            CONCLUSION

         Meadville is exclusively an end user of the electric power it purchases from FES pursuant

  to the CSA, which acts as a requirements supply contract. Meadville does not resell electricity

  and does not currently have access to a supply of electricity it could legally or practically resell.

  Its future contracts for electricity, like its current one with FES, are intended to procure

  electricity for use in Meadville’s real business, which is forging metal products for the

  automotive industry. Meadville’s participation in demand response programs likewise does not

  make the company a participant in the forward contract trade.

         The plain language of paragraph 41 of the CSA is unenforceable, because a prepetition

  debtor cannot bind a future debtor-in-possession, or a bankruptcy court, to a particular

  postpetition application of the Bankruptcy Code that is contrary to the express direction of the

  statute. A prepetition debtor also generally cannot waive or contract away rights that only arise

  upon the filing of a bankruptcy petition and the creation of the bankruptcy estate.

         Therefore, Meadville is not a forward contract merchant, and could not and cannot use

  the safe harbor of Section 556 to invoke the ipso facto clause in the CSA and terminate that

  contract notwithstanding the automatic stay. The automatic stay prohibited such termination,

  and Meadville violated the stay by proceeding with that termination.




                                                    22


18-50757-amk      Doc 1962      FILED 01/15/19        ENTERED 01/15/19 10:00:13            Page 22 of 23
         The Court will schedule a status conference for further proceedings on the issue of

  sanctions. This Memorandum Decision does not constitute a final order on the Motion. A final

  order must await a ruling on the question of sanctions relating to Meadville’s violation of the

  automatic stay.

                                               ###




                                                  23


18-50757-amk        Doc 1962   FILED 01/15/19       ENTERED 01/15/19 10:00:13           Page 23 of 23
